               Case 7:19-cv-00253-GEC Document 6 Filed 03/22/19 Page 1 of 7 Pageid#: 34

   Pro Se 15 (Rev. 12116) Complaint for Violation ofCivil Rights (Non-Prisoner)


    RECEIVED
                                           UNITED STATES DIS1RICT COURT
      FEB 2.0 _2019~ ·                                                        for the
PETER A. MOORE, JR., CLERK                                         Eastern District of NC
 US DISTRICT COURT, EDNC

                                                                        Civil Division

                                                                                                      7:19cv253
                                                                                        Case No.    '5 ~ 1C\ - C!.. '1 -    '-l 5 - '& 0
                                                                                  )                      (to be filled in by the Clerk's Office)
                           Terry C. Bradley                                       )
                                                                                  )
                                Plaintijf(s)
   (Write the full name ofeach plaintiffwho is filing this complaint.
                                                                                  )
   Ifthe names ofall the plaintiffe cannot fit in the space above,                )     Jury Trial: (check one)     18] Yes       D No
   please write "see attached" in the space and attach an additional              )
   page with the fall list ofnames.)                                              )
                                     -v-                                          )
                                                                                  )
                                                                                  )
             The Commonwealth of Virginia, et al.                                 )
                    Virginia Tech. College                                        )
               Virginia Police Department, et al.                                 )
                               Defendant(s)                                       )
   (Write the full name ofeach defendant who is being sued. Ifthe                 )
   names ofall the defendants cannot fit in the space above, please
   write "see attached" in the space and attach an additional page
   with the fall list ofnames. Do not include addresses hereJ



                                     COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
                                               (Non-Prisoner Complaint)


                                                                            NOTICE

       Federal Rules of Civil Procedure 52 addresses the privacy and security concerns resulting from public access to
       electronic court files. Under this rule, papers filed with the court should not contain: an individual's full social
       security number or full birth date; the full name of a person known to be a minor; or a complete :financial account
       number. A filing may include onl.y: the last four digits of a social security number; the year of an individual's
       birth; a minor's initials; and the last four digits of a financial account number.
       Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
       other materials to the Clerk's Office with this complaint.

       In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
       forma pauperis.




                                                                                                                                                   Page I of 7
            Case 7:19-cv-00253-GEC Document 6 Filed 03/22/19 Page 2 of 7 Pageid#: 35

Pro Se 15 (Rev. 12116) Complaint for Violation of Civil Rights (Non-Prisoner)


L         The Parties to This Complaint

          A.         The Plaintiff(s)


                     Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                     needed.
                           Name                                          Terry C. Bradley
                           Address                                       3724 Sapphire Rd Unit 2.
                                                                         Fayetteville                      NC                  28303
                                                                                        Citv              State               Zip Code
                           County                                        Cumberland
                           Telephone Number                              910-922-2680
                           E-Mail Address                                tcbradley7@gmail.com

          B.         The Defendant(s)

                     Provide the information below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. For an individual defendant,
                     include the person's job or title (if known) and check whether you are bringing this complaint against
                     them in their individual capacity or official capacity, or both. Attach additional pages if needed.

                     Defendant No. 1
                           Name                                          The Commonwealth of Virginia. et al
                           Job or Title (ifknown)                        Chief Commonwealth Attorney
                           Address                                       55 East Main Street Suite 2B
                                                                         Christianbur_g                   VA.                 24073
                                                                                        City              State               Zip Code
                           County                                       Montgomery
                           Telephone Number                             540-382-5705
                                                                        jensenpr(@montgomerycountyva.gov
                           E-Mail Address (ifknown)

                                                                         D      Individual capacity   IZl Official capacitv

                     Defendant No. 2
                           Name                                         Vir_ginia Tech. College/ Vir_ginia Tech. Police Department
                           Job or Title (ifknown)                       Officer Snidow
                           Address                                      unknown
                                                                        Blacksburg                        V.A.                24061
                                                                                        City              State               Zip Code

                           County                                       Montgomery County .
                           Telephone Number                             unknown
                           E-Mail Address (ifknown)                     unknown

                                                                        D       Individual capacity   ~ Official capacity


                                                                                                                                         Page2of 7
           Case 7:19-cv-00253-GEC Document 6 Filed 03/22/19 Page 3 of 7 Pageid#: 36

Pro Se 15 (Rev. 12116) Complaint for Violation of Civil Rights (Non-Prisoner)




                     Defendant No. 3
                           Name                                          Virginia Tech.CollegeNirginia Tech Police Department
                           Job or Title (ifknown)                        Officer Miano
                           Address                                      unknown
                                                                         Blacksburf};                 V.A.               24061
                                                                                    City              State              Zip Code
                            County
                           Telephone Number                              unknown
                           E-Mail Address (if known)                     unknown
                                                                         n Individual capacity   IX] Official capacity


                     Defendant No. 4
                           Name                                         Any and all mikn.own defendants
                           Job or Title (ifknown)                        unknown
                          ·Address                                       unknown
                                                                         Christianburg               V.A.
                                                                                    City .            State              Zip Code
                           County                                       Montgomery County
                           Telephone Number                              unknown
                           E-Mail Address (ifknown)                      unknown
                                                                         n Individual capacity   IX] Official capacity

II.       Basis for Jurisdiction

          Under 42 U.S.C. § 1983, you may sue state or local officials for the "deprivation of any rights, privileges, or
          immunities secured by the Constitution and [federal laws]." Under Bivens v. S~ Unknown Named Agents of
          Federal Bureau ofNarcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
          constitutional rights.

          A.         Are you bringing suit against (check all that apply):

                      D    Federal officials (a Bivens claim)

                      ~ State or local officials (a§ 1983 claim)

          B.         Section 1983 allows claims alleging the "deprivation of any rights, privileges, or immunities secured by
                     the Constitution and [federal laws]." 42 U.S.C. § 1983. If you are suing under.section 1983, what
                     federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?
                      false arrest, violation of due process, malious prosecution, illegal imprisonment




                                                                                                                                    Page3 of 7
            Case 7:19-cv-00253-GEC Document 6 Filed 03/22/19 Page 4 of 7 Pageid#: 37

Pro Se 15 (Rev. 12116) Complaint for Violation of Civil Rights (Non-Prisoner)




           C.        Plaintiffs suing under Bivens inay only recover for the violation of certain constitutional rights. If you
                     are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
                     officials?
                      No




          D.         Section 1983 allows defendants to be found liable only when they have acted "under color of any
                     statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia."
                     42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
                     of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
                     federal law. Attach additional pages if needed.
                      Defendant(s) 1 and 2 conclusively state in official documentation the existence of a warrant for arrest of
                      the plaintiff. Such was obtained and executed by defendant 2 stating the location of said arrest
                      Documentation used in this matter was an altered summons to appear. Not a judicial approved arrest
                      warrant. (continued on additional pages)

m.       Statement of Claim

         State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
         alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
         further details such as the names of other persons involved in :the events giving rise to your claims. Do not cite
         any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
         statement of each claim in a separate paragraph. Attach additional pages if needed.


         A.          Where did the events giving rise to your claim(s) occur?
                      1. False Arrest:
                         Defendant(s) 1 as stated, obtained an arrest for the plaintiff, as of 10/22/01. the alleged warrant was
                      executed by Defendant 2 onl 0/26/01, defendant alleges a bond hearing and release on bond.
                      2, Violation of Due Process: court record does not support an issuance of arraignment (continued)

         B.          What date and approximate time did the events giving rise to your claim(s) occur?
                       please note attached additional sheets.




         C.          What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
                     Was anyone else involved? Who else saw what happened?)




                                                                                                                         Page4of 7
             Case 7:19-cv-00253-GEC Document 6 Filed 03/22/19 Page 5 of 7 Pageid#: 38

Pro Se IS (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)


                      please note attached sheets.




IV.      Injuries

         If you sustained injuries related to the events alleged above, describe your injuries and state what medical
         treatment, if any, you required and did or did not receive.
          None




V.       Relief

         State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
         If requ(;sting money damages, include the amounts of any actual damages and/or punitive damages claimed for
         the acts alleged. Explain the basis for these claims.




                                                                                                                        Page5 of 7
                Case 7:19-cv-00253-GEC Document 6 Filed 03/22/19 Page 6 of 7 Pageid#: 39

    Pro Se 15 (Rev. 12116) Complaint for Violation of Civil Rights (Non-Prisoner)


              plaintiff request monetary damages in the amount 50 million dollars in damages; as well as 15 million dollars in
              punitive damages. The defendant's known and unknown acted in concert to maliously impede the plaintiffs
              freedoms; fraudently acting within their official capacity, and under color of the law.




    VI.      Certification and Oosing

             Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
             and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
             unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
             nonfiivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
             evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
             opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
             requirements of Rule 11.

/


             A.          For Parties Without an Attorney

                         I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                         served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                         in the dismissal of my case.


                         Date of signing:          J~ ~ l/!y.,0-dkf
                         Signature of Plaintiff
                         Printed Name of Plaintiff                Teny C. Bradley

             B.          For Attorneys

                         Date of si~g:


                         Signature of Attorney
                         Printed Name of Attorney
                         Bar Number
                         Name of Law Firm

                                                                                                                          Page6of 7
           Case 7:19-cv-00253-GEC Document 6 Filed 03/22/19 Page 7 of 7 Pageid#: 40

Pro Se 15 (Rev. 12116) Complaint for Violation ofCivil Rights (Non-Prisoner)


                     Address                                 3724 Sapphire Rd. Unit 1
                                                             Fayetteville               NC      28303
                                                                               Cz"tv    State   Zip Code
                     Teleohone Number                        910-922-2680
                     E-mail Address




                                                                                                           Page7 of 7
